Candler, J.
“To constitute the ofiense of riot, there must he not only a common intent on the part of two or more persons to do an unlawful act of violence or some other act in a violent and tumultuous manner, but also concert of action in furtherance of such intent.” Coney v. State 113, Ga. 1060. This does not mean, however, that there must necessarily have been a previous plot or conspiracy on the part of the rioters in order to constitute the offense. The evidence for the State in the present cases fully established both concert of action and a common intent on the part of the accused persons ; the verdicts of guilty were fully authorized, and it was not error to overrule the motions for new trial.

Judgments affirmed.


All the Justices concur.